Citation Nr: 0823414	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-34 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left foot plantar fasciitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1983 to 
October 1987 and additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The June 2003 rating decision also denied the veteran's 
claims for service connection for a low back condition and a 
right elbow condition.  The veteran submitted a Notice of 
Disagreement in July 2003.  In a substantive appeal received 
in July 2004, the veteran indicated that he wanted to appeal 
the rating assigned for his left foot disability as well as 
the denial of service connection for low back and right elbow 
disabilities.  However, in February 2007, the veteran 
submitted a substantive appeal in which he indicated that he 
only wished to appeal the evaluation assigned for left foot 
plantar fasciitis and the denial of service connection for a 
right elbow condition.  

In a December 2007 rating decision, the RO granted service 
connection for right medial epicondylitis with cubital tunnel 
syndrome.  Because the RO granted the benefit sought, the 
issue of service connection for a right elbow condition is 
not before the Board and will not be addressed in this 
decision.  

In June 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. 

VA records dated in November 2007 reflect that a physician 
noted that the veteran's  knee and back pain that was 
exacerbated by excessive pronation.  A claim for service 
connection for a low back condition is currently pending.  A 
claim for service connection for a bilateral knee 
disabilities secondary to service-connected left foot plantar 
fasciitis is referred to the RO for appropriate development.



FINDING OF FACT

Left foot plantar fasciitis is manifested by tenderness of 
the foot and severe pain on use.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for left foot 
plantar fasciitis have been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  

The Board notes that, effective May 30, 2008 VA recently 
revised 38 C.F.R. 
§ 3.159(b) to remove the requirement that VA request that the 
claimant provide any information in his possession that 
pertains to the claim.  This revision applies to all claims 
pending before VA or filed after May 30, 2008.  73 Fed. Reg. 
23353 (April 30, 2008).   

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  


A.  Duty to Notify

In an April 2004 letter, the RO notified the veteran of the 
evidence required to substantiate his claim for an increased 
rating.  This letter explained VA's duty to assist the 
veteran with the development of his claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board notes that the April 2004 letter did not satisfy 
the notice requirements outlined in Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, the post-
adjudicatory notice, specifically the November 2007 
Supplemental Statement of the Case (SSOC), rendered such 
notice error non-prejudicial.  The November 2007 SSOC 
included the text of the rating criteria pertaining to the 
veteran's foot disability and explained the specific findings 
required to warrant a higher rating under those codes. 
 
The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has had several VA examinations.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  


II.  Analysis of Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has assigned an initial 10 percent evaluation for 
service-connected left foot plantar fasciitis.  There is not 
a diagnostic code that specifically pertains to plantar 
fasciitis.  However, when an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2007).

The veteran's disability has been evaluated under Diagnostic 
Code (DC) 5276, which sets forth rating criteria for acquired 
flatfoot.  Under DC 5276, a 10 percent evaluation is 
warranted for moderate flatfoot, with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis and pain on manipulation of the feet, bilateral or 
unilateral.  A 20 percent evaluation is assignable for severe 
unilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use and 
characteristic callosities.  A 30 percent evaluation is 
assignable for pronounced unilateral flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

After a review of the evidence in this case, the Board finds 
that a 20 percent rating is warranted for the veteran's left 
foot disability.  

The veteran served on active duty from October 1983 to 
October 1987.  Service medical records demonstrate diagnosis 
of and treatment for left foot plantar fasciitis. 

The post-service evidence of record includes private 
treatment records, VA outpatient treatment records and two VA 
examination reports.  
The post-service private treatment records and VA outpatient 
records reflect complaints of and treatment for chronic 
plantar fasciitis of the left foot. 

At a September 2002 VA examination, the veteran reported that 
he began experiencing severe left foot pain in July 1987.  
The veteran reported constant pain in the left foot that was 
associated with rest, as well as standing and walking.  The 
veteran reported that he wore shoe inserts but that they did 
not improve his symptoms.  The examiner noted that the 
veteran's gait was mildly antalgic, favoring the left, 
secondary to left foot pain.  
  
The examiner noted that examination of the feet revealed no 
evidence of abnormal weight-bearing.  There was tenderness to 
palpation in the plantar fascia and tenderness in the 
Achilles tendon.  The examiner noted that there was no 
evidence of high-arch or claw-feet deformities.  There was no 
evidence of hallux valgus and no evidence of pes planus.  The 
examiner diagnosed left foot recurrent plantar fasciitis.  

A report of an October 2007 VA examination reflects that the 
veteran reported pain in the left foot plantar surface.  The 
veteran reported that this pain occurred constantly.  The 
pain was described as squeezing, aching and throbbing in 
nature.  The veteran reported that the pain was an "8" on a 
scale of one to ten.  Pain was elicited by physical activity.  
The veteran reported, that he had pain, stiffness and 
swelling when standing or walking.  The veteran reported that 
the impairments associated with this condition included not 
being able to walk without shoes and limited prolonged 
walking and standing.  

On physical examination, the VA examiner noted that there was 
no valgus present.  The left foot showed no forefoot/ midfoot 
malalignment.  The examiner noted that there was no deformity 
of the left foot, such as inward rotation of the superior 
portion of the os calcis, medial tilting of the upper border 
of the talus, marked pronation or eversion of the whole foot.  
Palpation of the left foot plantar surface revealed moderate 
tenderness.  The examiner noted that the left Achilles tendon 
revealed good alignment.  Morton's metatarsalgia was not 
present.  

The examiner noted that there were limitations with standing 
and walking.  The veteran was able to stand 15 to 30 minutes.  
He required foot supports and shoe inserts.  He did not 
require orthopedic shoes, corrective shoes, arch supports or 
build-up of the shoes.   The examiner noted that the symptoms 
and pain were not relieved by the previously noted corrective 
shoe wear.  

A November 2007 VA outpatient treatment note reflects that 
the veteran complained of plantar foot pain.  He described 
the pain as burning, throbbing and aching with ambulation.  
The veteran also complained of knee and back pain.  A VA 
physician assessed plantar fasciitis, foot pain and 
retrocalacaneal bursitis.  The physician noted that foot 
pathology "may be altering gait exacerbating knee and back 
pain through pronation." 

The Board finds that an initial 20 percent rating is 
warranted for left foot plantar fasciitis under Diagnostic 
Code 5276.  The evidence demonstrates that the veteran's left 
foot disability is manifested by tenderness, abnormal gait 
and severe pain on use of the foot.   A rating in excess of 
20 percent is not warranted under DC 5276 unless the evidence 
demonstrates pronounced flatfoot with manifestations such as 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances. 

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the veteran's disability.  There is no 
evidence that the veteran's service-connected plantar 
fasciitis, alone, causes marked interference with employment 
(beyond that contemplated in the evaluation assigned) or 
necessitates frequent periods of hospitalization.  
Accordingly, the veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and the Board is not required to remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R.
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 20 percent rating is granted for left foot plantar 
fasciitis, subject to regulations governing the payment of 
monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


